DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1.	(Currently Amended) A method of tracking inventory comprising: 
storing at least one container unit within an autonomous inventory counting and tracking (AICT) system, wherein the AICT system comprises a dispenser, the dispenser comprising:
a body;
a first ledge, defining a first end of the body;
a second ledge defining a second end of the body, the second ledge spaced laterally away from the first ledge;
a stopper comprising a first face configured to interface with the container unit and the stopper comprising a second face opposite the first face;
a biasing member comprising a rolled coil of metal and coupled to the stopper and coupled to the second ledge and configured to bias the first face toward the second ledge; and
a track, the track positioned between the first ledge and the second ledge;
securing a container unit within the AICT system using the stopper, wherein the stopper moves translationally toward the first ledge in response to the container unit being added to the dispenser, and wherein the stopper moves translationally toward the second ledge in response to the container unit being removed from the dispenser; 
identifying a single container unit distance, wherein the single container unit distance is a change in distance between the first face and the second ledge when a single container unit is removed from the dispenser;
identifying a total container unit distance, wherein the total container unit distance is the distance between the first face and the second ledge;
determining an inventory count using the total container unit distance and the single container unit distance, the inventory count representative of the container units in the AICT system; and
displaying the inventory count to a person taking inventory via one of one or more identifiers displayed on the biasing member, wherein the one of the one or more identifiers corresponds to the container units in the AICT system.
2.	(Cancelled) 
3.	(Previously Presented) The method of claim 1, wherein the biasing member is a constant force spring.
4.	(Previously Presented) The method of claim 1, wherein the inventory count is displayed on an electronic display screen. 
5.	(Previously Presented) The method of claim 1, wherein the autonomous inventory counting and tracking system further comprises:
a distance sensor coupled to the second face, the distance sensor pointing in a direction substantially perpendicular to the second face; and
a controller operably coupled to the AICT system, the controller configured to control the distance sensor to measure the total container unit distance;
wherein the distance sensor is configured to determine the total container unit distance, and wherein the controller determines the inventory count using the total container unit distance and the single container unit distance.
6.	(Original) The method of claim 5, further comprising: 
uploading the inventory count by the controller to an online database, the online database accessible from a remote location. 
7.	(Original) The method of claim 5, further comprising: 
recording the inventory count over a period of time; and
transmitting a notification to a user device, the notification comprising the inventory count. 
8.	(Original) The method of claim 5, further comprising: 
ordering additional container units from a supplier in response to the total number of container units in the dispenser being lower than a minimum acceptable inventory. 
9.	(Original) The method of claim 5, wherein the container unit is a cigarette pack. 
10.	(Currently Amended) An autonomous inventory counting and tracking (AICT) system, the system comprising:
 a dispenser configured to accept a container unit, the dispenser comprising:
a body;
a first ledge defining a first end of the body; 
a second ledge defining a second end of the body, the second ledge spaced laterally away from the first ledge; 
a track, the track positioned between the first ledge and the second ledge and extending the length of the body;
a stopper slidably coupled to the track, the stopper comprising a first face and the stopper comprising a second face opposite the first face, the stopper configured to move translationally toward the first ledge in response to the container unit being added to the dispenser, and the stopper configured to move toward the second ledge in response to the container unit being removed from the dispenser, and wherein a single container unit distance is defined by the distance that the stopper moves when the container unit is added to the dispenser; and
a biasing member operably coupled to the stopper that biases the stopper toward the second ledge, the biasing member comprising:
a rolled coil of metal, the rolled coil of metal comprising a first coil end coupled to the second ledge and a second coil end coupled to the stopper;
one or more identifiers displayed on 
a distance sensor coupled to a second face of the stopper, the distance sensor configured to measure the distance between the second ledge and the second face;
a controller configured to determine an inventory count using a total container unit distance and the single container unit distance; and
a display configured to display the inventory count,
wherein the controller is configured to control the distance sensor and control the display, and wherein the inventory count corresponds to the container units remaining in the AICT system.
11.	(Original) The inventory counting and tracking system of claim 10, wherein the controller is configured to wirelessly communicate with the display, and wherein the display is not coupled to the dispenser.
12-21. (Cancelled) 
Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: 
	Vazquez et al. (US 20200043273 A1, hereinafter Vazquez) is the closest prior art of the record. Vazquez discloses a (¶¶32, 44) a vending machine comprising a dispenser 100 (figure 3); the dispenser 100 has a divider 310, a front end 320, a belt tensioner 390, a timing belting 370, a pusher 410, wherein pusher carriage 410 connects extender bracket 330, see figure 3 and runs between front end 320 and belt tensioner 390, wherein this feature allows adding more products on the right side of the shelves and increases the capacity of the machine. In addition, (¶106) vending machine comprising a controller that contains information about a divider position size of product at the divider position, for example each product is 18 mm deep, which represents a change in distance when a single container is add or removed.
	Although Vazquez discloses the front end 320 as a first ledger, a belt tensioner 390 as the second ledger, a pusher carriage 410 as the stopper, and determination of how many of the product are at the position associated with the divider, see ¶44 and ¶106; Vasquez does not disclose “a biasing member comprising a rolled coil of metal and coupled to the stopper and coupled to the second ledge and configured to bias the first face toward the second ledge; and…one of one or more identifiers displayed on the biasing member” of claim 1, and does not disclose “the biasing member comprising: a rolled coil of metal, the rolled coil of metal comprising a first coil end coupled to the second ledge and a second coil end the stopper; one or more identifiers displayed on coupled to the rolled coil of metal” of claim 10.
	Craig (WO 2011127950 A1) is the second closest prior art of the record. Craig discloses figures 9-13 pages 5 and 6 lines 5-35 and lines 1-10 magazine for holding a plurality of cigarettes packets with an indicator; an extension springer 56 (note: as the biasing member) is coupled to guide member 58, that is coupled to the indicator ribbon 70, that is coupled to the front and back of the dispensing apparatus 50;  the indicia 70/71 indicates (note: as the identifiers) how many cigarettes are in the magazine; Although Craig discloses the extension springer 56 that is coupled to ribbon 70 that has the indicia 71, Craig does not disclose the indicia is displayed on a rolled coil of a metal, and therefore does not cure Vasquez deficiencies . Therefore, the limitations in bold above, in combination with the other limitations clearly claimed in the independent claim(s) 1 and 10 are novel and unobvious.
	Therefore, none of the prior art of record, neither singularly nor in combination, teach or show the features present in independent claim(s) 1 and 10 of the application.
	Accordingly, dependent claim(s) 3-9 and 11 are allowed for the same reasons stated above.
	Therefore, the Examiner is allowing claim(s) 1, 3-11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VANESSA DELIGI/Patent Examiner, Art Unit 3627    




/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627